Exhibit 10.1
 
PURE VANILLA EXCHANGE, INC.


2007 INCENTIVE PLAN


 
1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Employees and Consultants and to promote the success of
the Company’s business. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options, as determined by the Administrator at the
time of grant. Stock Purchase Rights and Restricted Stock Units may also be
granted under the Plan.
 
2.  Definitions. As used herein, the following definitions shall apply:
 
(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.
 
(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
 
(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Purchase Rights, or Restricted Stock Units as the Administrator
may determine.
 
(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan,
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Plan.
 
(e) “Board” means the Board of Directors of the Company.
 
(f)  “Change in Control” means the occurrence of any of the following events:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) and such person’s affiliate (as defined in Rule 12b-2 promulgated
pursuant to of the Exchange Act) become the “beneficial owner” (as defined in
Rule 13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, in
a single transaction or a series of related transaction, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities, except that any
change in the beneficial ownership of the securities of the Company as a result
of a private financing of the Company that is approved by the Board shall not be
deemed to be a Change in Control unless as a consequence of such transaction the
acquirer of such beneficial ownership appoints or obtains the right to appoint a
majority of the members of the Board; or
 
1

--------------------------------------------------------------------------------


(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets or the sale or disposition by the
Company of any material portions of its assets that result in a fundamental
change in the nature of the Company’s business or in the manner in which it
conducts its business; or
 
(iii) The consummation of a merger or consolidation of the Company with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or
 
(iv) The election of Directors comprising a majority of the Board if such
persons were not members of the Board immediately prior to such election,
provided that their election as Directors is the consequence of a proxy contest
or similar action imitated by persons who were neither officers nor Directors of
the Company when such action was initiated.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
 
(h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(i) “Common Stock” means the Common Stock of the Company.  
 
(j) “Company” means Pure Vanilla eXchange, Inc, a Nevada corporation.
 
(k) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity.
 
(l) “Director” means a member of the Board.
 
(m) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
(n) “Employee” means any person employed by the Company, any Parent or
Subsidiary of the Company. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
 
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2

--------------------------------------------------------------------------------


(p) “Exchange Program” means a program under which (a) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (b) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.
 
(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market, or The Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
 
(r) “Fully Diluted Number of Shares of Common Stock” means the number of shares
of Common Stock outstanding at the relevant time, assuming the exercise of all
outstanding options and warrants that are exercisable to purchase shares of
Common Stock, whether or not then vested or exercisable, and the exercise of all
conversion and other rights to purchase shares of Common Stock, whether or not
then.
 
(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
 
(s) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(t) “Option” means a stock option granted pursuant to the Plan.
 
(u) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.
 
(v) “Optioned Stock” means the Common Stock subject to an Award.
 
3

--------------------------------------------------------------------------------


(w) “Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.
 
(x) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(y) “Participant” means the holder of an outstanding Award, including an
Optionee.
 
(z) “Plan” means this 2007 Incentive Plan.
 
(aa) “Restricted Stock” means Shares issued pursuant to a Stock Purchase Right
or Shares of restricted stock issued pursuant to an Option.
 
(bb) “Restricted Stock Purchase Agreement” means a written or electronic
agreement between the Company and the Participant evidencing the terms and
restrictions applying to Shares purchased under a Stock Purchase Right. The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the notice of grant.
 
(cc) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 12.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
 
(dd) “Securities Act” means the Securities Act of 1933, as amended.
 
(ee) “Service Provider” means an Employee, an employee of any entity in which
the Company owns an equity interest or a Consultant.
 
(ff) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 below.
 
(gg) “Stock Purchase Right” means a right to purchase Common Stock pursuant to
Section 11 below.
 
(hh) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3.  Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be subject to Awards and
sold under the Plan at any time is the greater of (a) fifteen percent (15%) of
the Fully Diluted Number of Shares of Common Stock outstanding at that time and
(b) 17,500,000. The Shares may be authorized but unissued, or reacquired Common
Stock.
 
If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Exchange Program, the unpurchased Shares
that were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated). However, Shares that have actually
been issued under the Plan, upon exercise of an Award, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if unvested Shares of Restricted Stock or Shares acquired pursuant
to Restricted Stock Units are forfeited to or repurchased by the Company, such
Shares shall become available for future grant under the Plan.
 
4

--------------------------------------------------------------------------------


4. Administration of the Plan.
 
(a) Administrator. The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Laws.
 
(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
 
(i) to determine the Fair Market Value;
 
(ii) to select the Service Providers to whom Awards may from time to time be
granted hereunder;
 
(iii) to determine the number of Shares to be covered by each such Award granted
hereunder;
 
(iv) to approve forms of agreement for use under the Plan;
 
(v) to determine the terms and conditions of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
 
(vi) to institute an Exchange Program;
 
(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(viii) to allow Participants to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Award that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by Participants to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable; and
 
5

--------------------------------------------------------------------------------


(ix) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan.
 
(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.
 
5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights, and
Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.
 
6.  Limitations.
 
(a)  Incentive Stock Option Limit. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
 
(b)  At-Will Employment. Neither the Plan nor any Award shall confer upon any
Participant any right with respect to continuing the Participant’s relationship
as a Service Provider with the Company or any Subsidiary or Parent of the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate such relationship at any time, with or without
cause, and with or without notice.
 
7.  Term of Plan. Subject to stockholder approval in accordance with Section 20,
the Plan shall become effective upon its adoption by the Board. Unless sooner
terminated under Section 16, it shall continue in effect for a term of ten (10)
years from the later of (i) the effective date of the Plan, or (ii) the earlier
of the most recent Board or stockholder approval of an increase in the number of
Shares reserved for issuance under the Plan.
 
8.  Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Participant who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant or such shorter term as may be provided
in the Option Agreement.
 
9.  Option Exercise Price and Consideration.
 
(a)  Exercise Price. The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:
 
6

--------------------------------------------------------------------------------


(i)  In the case of an Incentive Stock Option
 
(1)  granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.
 
(2)  granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
 
(ii)  In the case of a Nonstatutory Stock Option
 
(1)  granted to a Service Provider who, at the time of grant of such Option,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.
 
(2)  granted to any other Service Provider, the per Share exercise price shall
be no less than 85% of the Fair Market Value per Share on the date of grant.
 
(iii)  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above in accordance with and pursuant to a
transaction described in Section 424 of the Code.
 
(b)  Forms of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). Such consideration may consist of,
without limitation, (1) cash, (2) check, (3) promissory note, (4) other Shares,
provided such Shares are acquired directly from the Company (x) have been owned
by the Participant, and not subject to a substantial risk of forfeiture, for
more than six months on the date of surrender, and (y) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which such Option shall be exercised, (5) consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan, or (6) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.
 
10.  Exercise of Option.
 
(a)  Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. An Option may not be exercised for a fraction of a Share.
Except in the case of Options granted to officers, Directors and Consultants,
Options shall become exercisable at a rate of no less than 20% per year over
five (5) years from the date the Options are granted.
 
7

--------------------------------------------------------------------------------


An Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
 
(b)  Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, such Participant may exercise his or her Option within
thirty (30) days of termination, or such longer period of time as specified in
the Option Agreement, to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the Option
as set forth in the Option Agreement). Unless the Administrator provides
otherwise, if on the date of termination the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan. If, after termination, the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.
 
(c)  Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within six (6) months of termination, or such longer period of time
as specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). Unless the Administrator
provides otherwise, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option shall revert to the Plan. If, after termination, the Participant does
not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.
 
8

--------------------------------------------------------------------------------


(d)  Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within six (6) months following Participant’s death, or
such longer period of time as specified in the Option Agreement, to the extent
that the Option is vested on the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. If, at the time of death, the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
 
(e)  Leaves of Absence.
 
(i)  Unless the Administrator provides otherwise, vesting of Options granted
hereunder to officers and Directors shall be suspended during any unpaid leave
of absence.
 
(ii)  A Service Provider shall not cease to be an Employee in the case of (A)
any leave of absence approved by the Company or (B) transfers between locations
of the Company or between the Company, its Parent, any Subsidiary, or any
successor.
 
(iii)  For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave, any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option.
 
11.  Stock Purchase Rights.
 
(a)  Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically of the terms, conditions and restrictions related to
the offer, including the number of Shares that such person shall be entitled to
purchase, the price to be paid, and the time within which such person must
accept such offer. The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.
 
(b)  Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable within 90 days of the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
disability). Unless the Administrator provides otherwise, the purchase price for
Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall be
the original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at such rate as the Administrator may determine. Except with respect to Shares
purchased by officers, Directors and Consultants, the repurchase option shall in
no case lapse at a rate of less than 20% per year over five (5) years from the
date of purchase.
 
9

--------------------------------------------------------------------------------


(c)  Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
 
(d)  Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have rights equivalent to those of a stockholder and shall be a
stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.
 
12.  Restricted Stock Units.
 
(a)  Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 12(d), may be left to the discretion of the Administrator.
 
(b)  Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. After the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any restrictions for
such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
 
(c)  Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement. Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.
 
(d)  Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Restricted Stock Units will be paid in Shares.
 
(e)  Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
 
10

--------------------------------------------------------------------------------


13.  Limited Transferability of Awards. Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
Participant, only by the Participant. If the Administrator in its sole
discretion makes an Award transferable, such Award may only be transferred (i)
by will, (ii) by the laws of descent and distribution, or (iii) to family
members (within the meaning of Rule 701 of the Securities Act) through gifts or
domestic relations orders, as permitted by Rule 701 of the Securities Act.
 
14.  Adjustments; Dissolution or Liquidation; Merger or Change in Control.
 
(a)  Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award.
 
(b)  Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
 
(c)  Merger or Change in Control. In the event of a merger of the Company with
or into another corporation, the consolidation of the Company with another
entity or the sale of all or substantially all of the assets of the Company to
another entity, each outstanding Award will fully vest in and have the right to
exercise all of his or her outstanding Options and Stock Purchase Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock will lapse, and all
outstanding Restricted Stock Units will fully vest. The Administrator shall
notify the Participant in writing or electronically that the Award shall be
fully exercisable for a period of time as determined by the Administrator, and
the Award shall terminate upon expiration of such period. If, following the
applicable transaction, the option or right confers the right to purchase or
receive, for each Share subject to the Award immediately prior to such
transaction, the consideration (whether stock, cash, or other securities or
property) received in such transaction by holders of Common Stock for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in such transaction is not solely common stock (or its
equivalent) of the successor corporation or its Parent, the Administrator may,
with the consent of the successor, provide for the consideration to be received
upon the exercise of the Award, for each Share subject to the Award, to be
solely common stock (or its equivalent) of the successor or its Parent equal in
fair market value to the per share consideration received by holders of common
stock in the applicable transaction.
 
11

--------------------------------------------------------------------------------


15.  Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such later date as is determined by the Administrator.
Notice of the determination shall be given to each Service Provider to whom an
Award is so granted within a reasonable time after the date of such grant.
 
16.  Amendment and Termination of the Plan.
 
(a)  Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.
 
(b) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
(c)  Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
 
17.  Conditions Upon Issuance of Shares.
 
(a)  Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b)  Investment Representations. As a condition to the exercise of an Award, the
Administrator may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
18.  Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
19.  Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
12

--------------------------------------------------------------------------------


20.  Stockholder Approval. The Plan shall be submitted to the stockholders of
the Company for approval within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.
 
21.  Information to Participants. The Company shall provide to each Participant
and to each individual who acquires Shares pursuant to the Plan, not less
frequently than annually during the period such Participant has one or more
Awards outstanding, and, in the case of an individual who acquires Shares
pursuant to the Plan, during the period such individual owns such Shares, copies
of annual financial statements. The Company shall not be required to provide
such statements to key employees whose duties in connection with the Company
assure their access to equivalent information.
 
 
 


13

--------------------------------------------------------------------------------

